Citation Nr: 0709477	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine. 

2.  Entitlement to service connection for right 
jaw/temporomandibular joint, jaw fracture (claimed as jaw 
problems with the right side of the face). 

3.  Entitlement to a compensable evaluation for scar on the 
left mastoid and chin area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2003 rating 
decision by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of service connection for right 
jaw/TMJ pain and jaw fracture, service connection for 
migraine, and a compensable evaluation for left mastoid and 
chin area scar.  

In May 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, which included obtaining a VA medical opinion, a 
supplemental statement of the case (SSOC) was issued in 
December 2006.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in March 2007, and 
was granted by the Board later that month.  See 38 U.S.C.A. 
§ 7101 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran does not have migraine attributable to 
military service.  

2.  The veteran's currently diagnosed jaw disabilities to 
include TMJ are not attributable to service.  

3.  The veteran's scar on the chin has been shown to be 
asymptomatic, with none of the characteristic signs of 
disfigurement.  



CONCLUSIONS OF LAW

1.  Migraine was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  A right jaw disability, to include TMJ pain and jaw 
fracture was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

3.  The criteria for a compensable rating for the scar left 
mastoid and chin area scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Codes 7800-7805 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty by means of a letter dated in May 
2003 from the agency of original jurisdiction (AOJ) to the 
veteran that was issued prior to the June 2003 rating 
decision regarding the claim of service connection for jaw 
fracture and migraines.  Another letter was issued in May 
2006.  With respect to the claim for a compensable evaluation 
for scar on the left mastoid and chin area, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in May 2006 was not given prior to the first AOJ 
adjudication of that claim, the notice as provided by the AOJ 
prior to the transfer and recertification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  


The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for 
migraines, service connection for jaw fracture, and increased 
rating for scar on the left mastoid and chin area, given that 
there has been a Board remand, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual Background.

The veteran served on active duty from August 1948 to July 
1954.  The service medical records indicate that a stack of 
lumber fell on the veteran while working at engineer depot in 
June 1949; he was brought to the hospital in a comatose 
condition.  He received supportive therapy and was conscious 
by the following morning.  Examination revealed abrasions 
over the chest and lacerations on the chin and occiput.  The 
final diagnoses were crushing chest and cerebral concussion.  
The service medical records do not reflect any complaints of 
or treatment for any jaw problems, including fracture of the 
temporomandibular joint, or migraine headaches.  

The veteran's claim for service connection for migraine 
headaches and jaw problems, as well as for an increased 
rating for the scar on his chin (VA Form21-4138) was received 
in March 2003.  Submitted in support of the veteran's claims 
were VA progress notes, dated from January 2002 to April 
2003.  These records show that the veteran was seen on 
several occasions for complaints of pain in the right jaw; he 
was diagnosed with TMJ pain.  During a clinical visit in 
December 2002, the veteran indicated that he had an accident 
in service as a result of which he sustained a broken jaw; he 
stated that he did not get any treatment, but he recently, 
about one year ago, began having TMJ pain.  He was diagnosed 
with TMJ pain.  During that visit, the veteran also 
complained of pain on the right side of the head that travels 
down the jaw to the neck area.  It was recommended that the 
veteran be scheduled for a CT scan of the head to evaluate 
for headaches and his history of head injury.  The veteran 
was seen in February 2003, at which time he stated that he 
had pain in he head and jaw; he described the pain as being 
an 8 on a scale from 0 to 10.  During a follow up evaluation 
in April 2003, the veteran stated that he had pain in the 
right jaw and headache pain.  

The veteran was afforded a VA compensation examination in May 
2003 for evaluation of his scar.  The veteran reported having 
a scar due to an injury on the right side of the cheek 
periarticular area.  He denied having had any injury to the 
left side.  He reported having the small scar on the chin, 
which is asymptomatic and healed, which is about 2.5cm-3cm, 
transverse, healed, and superficial without any sequelae.  
The veteran reported that the scar on the right cheek had 
healed; he noted that he had pain in the area of the scar, 
although it was not easily visible or palpable at this time.  
It was noted that the scar was not visible.  The veteran did 
complain of pain in the right periarticular cheek area.  The 
veteran was unable to exactly show presence of scar.  The 
examiner indicated that he was unable to see any scar or feel 
any scar.  Skin creased on the face seemed to make the 
evaluation for presence of the scar difficult.  No keloid or 
edema was seen.  Details of the scar could not be examined 
since it was not easily visible.  No gross asymmetry or 
distortion was seen.  The pertinent diagnoses were remote 
history of injury to the right periarticular area, cheek and 
chin; and, scar on the chin was healed and asymptomatic, 
unable to identify scar on the right periarticular area.  

On the occasion of another VA examination in April 2004, it 
was noted that the scar on the veteran's right chin measured 
3 cm x .3 cm, was superficial, transverse, with slight 
depression, and with dark pigmentation.  There was no 
breakdown, no adhesion, constriction, and nontender.  It was 
also noted that the scar was not disfiguring; it was not 
visible without the veteran tilting head upward.  The scar 
was not painful and not adherent.  The skin was smooth and 
regular.  There was no ulceration or breakdown of the scar.  
There was a slight depression.  The scar was described as 
superficial.  There was no inflammation, edema, or keloid 
formation of the scar.  The scar was described as 
hyperpigmented.  The diagnosis was superficial scars.  It was 
noted that the veteran also claimed temporomandibular joint 
syndrome as secondary to the injury sustained while in 
service.  He stated that the TMJ began about 1 1/2 years ago, 
and has improved with nonsteroidals treatment.  He stated 
that it was not a problem until the last 1 1/2 to 2 years.  On 
examination, the jaw opened satisfactorily without pain, and 
no crepitus or tenderness was noted in either TMJ.  The 
examiner noted that the amount of trauma sustained to the 
head and neck would be adequate to account for any TMJ that 
was present, but it did not appear that this had been an 
ongoing chronic condition through the years.  

In June 2006, the veteran's claims folder was transferred to 
a VA examiner for an opinion regarding the veteran's claims 
of migraine headaches and TMJ pain.  The examiner indicated 
that he conducted an extensive review of the veteran's 
folder.  He noted that current treatment reports since 2002 
show onset of TMJ syndrome treated with nonsteroidals, now 
with improvement.  He also noted that the records show 
complaints of headaches which have not been labeled as 
migraines; those also have improved with treatment.  The 
examiner concluded that there was no link established.  He 
stated that there was no description of any complaints or 
diagnosis or treatment that would suggest a continuation of 
headache or TMJ conditions during that interval up until 
2002.  The examiner further noted that treatment notes from 
2002 and beyond describe the symptoms as being of recent 
onset and not chronic; his history confirmed hat there was n 
absence of TMJ and headache symptoms until 2002.  The 
examiner concluded that it is less likely than not that 
neither his headaches nor his right TMJ syndrome are related 
to the singular remote injury to the head which he incurred 
during service in 1949, with the rationale that there is no 
demonstrated nexus between that incident and the onset of 
these two conditions much later in life.  


III.  Legal Analysis-Service Connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

A.  Migraine.

The veteran's claim for migraine fails to meet the 
requirements of evidence of a service-connected disease or 
injury and evidence of a present disability which is 
attributable to such disease or injury.  The competent 
evidence of record does not establish a current diagnosis of 
migraine.  The service medical records do not contain any 
diagnosis of migraine or other headache disorder.  After 
service, there is no competent clinical diagnosis of any 
headache disorder.  


The veteran has complained of headaches that he says have 
occurred since service.  In this regard, the Board notes that 
in order to qualify for entitlement to compensation, the 
veteran must prove existence of a disability and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001.  
The claims file does not contain competent evidence to the 
effect that the veteran currently suffer from migraine or 
that any complained-of headaches are related to disease or 
injury inservice.  With the absence of a current diagnosis of 
migraine, the evidence cannot establish a causal connection 
between the claimed headaches and service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board 
concludes that the veteran's claim for service connection for 
migraine should be denied.  Because the preponderance of the 
evidence is against the veteran's claim for service 
connection for migraine headaches, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).  

B.  Right jaw/TMJ pain and jaw fracture.

The veteran has TMJ syndrome.  He does not satisfy the other 
two requirements for prevailing on a claim for service 
connection.  In this regard, the service medical records are 
negative for any findings of an injury to the right jaw, a 
jaw fracture or TMJ syndrome.  In fact, the veteran stated 
that he only began experiencing problems with the right jaw 
in 2002.  In addition, following the VA examination in April 
2004, a VA examiner noted that the amount of trauma sustained 
to the head and neck would be adequate to account for any TMJ 
that was present, but it did not appear that this had been an 
ongoing chronic condition through the years.  

The medical evidence also does not suggest that the current 
jaw disorder, diagnosed as right TMJ syndrome, first shown 
many years after service, is related to any incident of 
service.  Significantly, following a thorough review of the 
veteran's claims folder in June 2006, a VA examiner concluded 
that it is less likely than not that the veteran's right TMJ 
syndrome is related to the singular remote injury in service 
in 1949.  

While the veteran may sincerely believe that his TMJ syndrome 
is directly related to service, laypersons are not considered 
competent to offer medical opinions, and testimony to that 
effect does not provide a basis upon which to establish 
service connection.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's assertions regarding his TMJ syndrome 
are not competent.  The probative evidence tends to establish 
that the TMJ syndrome is unrelated to service.  

The weight of the credible evidence establishes that the 
veteran's current jaw disorder began many years after service 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for right jaw/TMJ and jaw fracture, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  Legal Analysis-Increased rating.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2006).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's claim for a compensable rating was filed in 
March 2003, after the most recent revision of the rating 
criteria relating to skin disabilities.  

A 10 percent rating for disfigurement of the head, face or 
neck is warranted for one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight 
characteristics of disfigurement are: skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.); scar adherent to 
the underlying tissue; surface contour of scar elevated or 
depressed on palpation; scar at least one-quarter inch (0.6 
cm.) wide at widest part; or scar five or more inches (13 or 
more cm.) in length.  38 C.F.R. § 4.118, Diagnostic Code 
7800, Note (1).  

Upon review of the evidentiary record, the Board finds that 
none of the evidence indicates that the veteran has any 
requisite characteristics of disfigurement.  On the occasion 
of a May 2003 examination, the examiner stated that the scar 
was not easily visible or palpable.  He described that scar 
as asymptomatic and healed.  The examiner further noted that 
details of the scar could not be examined since it was not 
easily visible.  Similarly, in April 2004, a VA examiner 
indicated that the scar was not visible without the veteran 
tilting his head upward; the scar was described as smooth and 
regular.  Since the scar is not easily visible, it cannot be 
said that the scar on the chin meets the size requirements 
for a characteristic of disfigurement, including change in 
color, under Diagnostic 7800.  In April 2004, there were no 
pain and no adherence to underlying tissue; the examiner 
stated that there was no breakdown or ulceration.  The 
diagnosis was superficial scar.  There is no tissue loss, 
distortion, or asymmetry.  The scar has none of the eight 
characteristics of disfigurement.  

A 10 percent rating is warranted for a superficial scar that 
is unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  A superficial 
scar is one not associated with the underlying soft tissue 
damage.  38 C.F.R. § 4.118, Notes 1 and 2 following 
Diagnostic Code 7803.  A 10 percent rating is warranted for a 
superficial scar that is painful.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars will be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

As noted above, the VA examinations of records have found no 
instability, pain, or limitation of motion resulting from the 
veteran's scarring, and the other records in the claims file 
reflect no such manifestations.  In short, the preponderance 
of the evidence is against a finding that a compensable 
rating is warranted for scar on the chin area.  Thus, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for migraine is denied.  

Service connection for a jaw disability to include TMJ is 
denied.   

Entitlement to a compensable evaluation for left mastoid and 
chin area scar is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


